       Case 5:21-cv-00203-JKP-ESC Document 5 Filed 03/23/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JEFFREY ROSSMAN,                                 §
                                                 §
                  Plaintiff,                     §                SA-21-CV-00203-JKP
                                                 §
vs.                                              §
                                                 §
ETHICON, INC., ETHICON US, LLC,                  §
ETHICON ENDO SURGERY, INC.,                      §
JOHNSON & JOHNSON,                               §
                                                 §
                  Defendants.                    §

                                            ORDER

       Before the Court in the above-styled cause of action is the Motion for Admission Pro Hac

Vice, filed by L. James Wood [#3]. Mr. Wood’s application reflects that he is a member in good

standing with the Bar of the State of Texas. According to the motion, this is Mr. Wood’s third

application to appear pro hac vice in the Western District of Texas.

       It is this Court’s policy to require all counsel to apply for admission to the Western

District’s federal bar and to follow through with the application as a condition of appearance pro

hac vice in any case. This Court has, however, made an exception for out-of-district counsel if

their practice in the Western District is limited to one or two cases. Any additional requests by

out-of-district counsel require counsel to apply for admission to the Western District of Texas.

       Mr. Wood indicates in his motion that he is in the process of filing an application for

admission, but the Court has not yet received his application.         The Court will therefore

conditionally grant Mr. Wood’s motion, such that he may appear in this case pro hac vice

provided he apply for admission and be licensed in the Western District of Texas within 180

days from the date of this order. Should Mr. Wood fail to do so, his pro hac vice status will be

terminated.

                                                1
       Case 5:21-cv-00203-JKP-ESC Document 5 Filed 03/23/21 Page 2 of 2




       IT IS THEREFORE ORDERED that the Motion for Admission Pro Hac Vice [#3] is

CONDITIONALLY GRANTED such that L. James Wood may appear before this Court pro

hac vice provided he apply for admission to the Western District of Texas and be admitted to

practice in the Western District of Texas within 180 days from the date of this order. Should Mr.

Wood fail to comply with this Court’s order, he will no longer be permitted to represent Plaintiff

Jeffrey Rossman in this case. The Court further ORDERS counsel to become familiar with the

Local Court Rules of the United States District Court for the Western District of Texas, a copy of

which may be obtained from the United States District Clerk for the Western District of Texas.

       IT IS FURTHER ORDERED that L. James Wood immediately tender the amount of

$100.00, payable to Clerk, U.S. District Court, in compliance with Western District of Texas

Local Rule AT-1(f)(2) if he has not already done so.

       IT IS FURTHER ORDERED that L. James Wood, pursuant to Section 6 of the

Administrative Policies and Procedures for Electronic Filing in Civil and Criminal Cases in the

Western District of Texas, must register as a filing user within ten (10) days of this Order, if he

has not already done so. Mr. Wood’s pro hac vice status shall not take effect until he has

complied with all of the requirements contained in this Order.

       SIGNED this 23rd day of March, 2021.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
